Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The amendment filed on 01/14/2022 has been entered. Claims 1-3 and 5-20 are now pending in the application. Claims 1, 3 and 5-7 have been amended and claim 4 has been canceled by the Applicant. 
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on provisional Application 62703147, filed 07/25/2018, and claims priority from Provisional Application 62741825, filed 10/05/2018, and also claims foreign priority to CN 201921076323.3, filed 07/10/2019 (China). 
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
However, to overcome a prior art rejection, applicant(s) must submit a translation of the foreign priority papers in order to perfect the claimed foreign priority because said papers has not been made of record in accordance with 37 CFR 1.55.  See MPEP § 201.15.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62703147, filed 07/25/2018, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically the claimed subject matter involving optical element driving mechanism including a metallic member, disposed on the base, comprising an inner electrical connection part and an outer electrical connection part, wherein the inner electrical connection part and the outer electrical connection part are connected to each other, and as detailed in Figs. 129-136 and related descriptions of the instant application is not supported and described in provisional application 62703147. Therefore, the priority benefit applies to Provisional Application 62741825, having priority date of 10/05/2018. 

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-12, 14-15 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu et al. (hereafter Hu, of record) US 20180031854 A1. 
In regard to independent claim 1, Hu teaches (see Figs. 1-14) an optical element driving mechanism (i.e. less driving device, Abstract, paragraphs [06-19, 40-44, 52-60, 69-72], see e.g. Figs. 2-5, 11-14), comprising: 
a fixed part, comprising a base (e.g. frame 10 with cover 18 and base 12 of module 10’, or  base substrate 22 of 10, Figs. 2, 5, 11, paragraphs [40-43, 52-60, 69-72]); 
a movable part (holder 13 holding/sustaining a lens paragraphs [06, 40-43, 53-60, 69-72]), movably connected to the fixed part, carrying an optical element having 5an optical axis (holder 13 holding/sustaining a lens having optical axis along z-direction movably connected through elastic elements 15, 16 to frame 11, Figs. 2, 5, 11, paragraphs [56-60, 69-72]); 
a metallic member, disposed on the base (metallic conductive member(s) P, paragraphs [59-60, 70-72]; or also metallic material substrate 21, paragraphs [44-46]) comprising an inner electrical connection part and an outer electrical connection part (i.e. as any of connecting parts P on top side of 12 and connecting parts P at positions E, paragraphs [71-72, 57-60], as depicted in Figs. 5-7, 11-13; also parts of wiring layer 211 and 210A, 210B, paragraphs [44-45], Figs. 3-4), 
wherein the inner electrical connection part and the outer electrical connection part are connected to each other (i.e. as connecting parts P on top side of 12 and connecting parts P at positions E, or parts P2 and P1, are connected, paragraphs [71-72, 57-60], as depicted in e.g. Figs. 11-13, also 5, 7; also parts of wiring layer 211 and parts 210A, and 210B are connected, see paragraphs [44-45], Figs. 3-4); and 
a driving assembly (14), comprising at least one driving magnetic element, driving the 10movable part to move relative to the fixed part (electromagnetic driving mechanism 14 with magnet(s) e.g. M1, driving the holder 13 relative to 12, 11, paragraphs [52, 56-57, 70]), 
wherein the inner electrical connection part is disposed on a first side of the base, and the outer electrical connection part is disposed on a second side of the base (i.e. as connecting parts P is disposed on first/top side of base 12, and connecting parts P at E are disposed on second/right side (or alternatively the left side) of the base, or parts P2 and P1, as clearly depicted in Figs. 13, 11, also  7, 5, see paragraphs [71-72, 59-63]), 
wherein the first side is perpendicular to the second side when observed along the optical axis (i.e. as the first/ top side and second/right (or left) side of the base 12 are perpendicular to one another as they are sides of rectangular/square base 12 and in plane that is perpendicular to optical axis O (z-axis), as clearly depicted in Figs. 13, 11, (see also Figs. 7, 5, paragraphs [71-72]).  
Regarding claim 2, Hu teaches (see Figs. 1-14) that the driving assembly comprises at least two driving magnetic elements disposed on two opposite sides of the base (i.e. as 14 has at least two magnets M1 disposed on opposite sides of the base 12, as depicted in Figs 11, 5, paragraphs [52, 56-57, 70]).
Regarding claim 3, Hu teaches (see Figs. 1-14) that when 15observed in a direction of the optical axis, the outer electrical connection part partially overlaps one of the at least two driving magnetic elements (i.e. as connecting parts P overlap at least partially with magnets M1, in optical axis direction, as depicted by Figs. 13, 11 and 7, 5, paragraphs [59-61, 69-71]).  
20 Regarding claim 5, Hu teaches (see Figs. 1-14) that the first side is not parallel to the second side (i.e. as the above top and left (or right) sides of the base 12 are not parallel, as depicted in Figs. 13, 11 and 7, 5).  
Regarding claim 6, Hu teaches (see Figs. 1-14) that the first side and the second side are perpendicular to the optical axis (i.e. as the above top and left (or right) sides of the base 12 are perpendicular to one another as they are sides of rectangular/square base 12 and in plane that is perpendicular to optical axis O (z-axis), as depicted in Figs. 13, 11 and 7, 5).  
Regarding claim 7, Hu teaches (see Figs. 1-14) further comprising 5a position sensing assembly, disposed on the first side of the base (i.e. sensing chip 17 B of sensing assembly 17 at top side of the base 12, as depicted in Figs. 11-13, paragraphs [69-71]).  
Regarding claim 8, Hu teaches (see Figs. 1-14) that the at least one driving magnetic element is not disposed on the first side (i.e. as magnetic element M1 is not on the top side of 12, as depicted in Figs. 11-13, paragraphs [69-71]).  
Regarding claim 9, Hu teaches (see Figs. 1-14) that the base further comprises a standing wall disposed on the first side (i.e. as upwards projecting side portion of the base 12 and circuit board 17A on top side of the base 12, as depicted in Figs. 12 and 11, paragraphs [69-71]), and the standing wall extends along 10the optical axis (i.e. as upwards projecting side of the base 12 and circuit board 17A on top side of the base 12, extending in direction of optical axis O (z direction), as depicted in Figs. 12 and 11, paragraphs [69-71]).  
Regarding claim 10, Hu teaches (see Figs. 1-14) that the position sensing assembly is disposed on an inner side wall of the standing wall, and the inner side wall faces the movable part (as sensing chip 17B of 17 is disposed on upwards projecting side of the base 12 and circuit board 17A which faces the moving holder 13, as depicted in Figs.12, 11, paragraphs [69-71]). 
Regarding claim 11, Hu teaches (see Figs. 1-14) that the 15metallic member is adjacent to the standing wall (as conductive member(s) P are adjacent to upwards projecting side of base 12 and 17A, Figs. 12-11), and the metallic member is electrically connected to the position sensing assembly (i.e. as conductive member(s) P are connected to 17B 17 via conductive terminals 17C, paragraphs [70-71], see Figs. 11-13).  
Regarding claim 12, Hu teaches (see Figs. 1-14) that the standing wall further comprises a protruding part formed on the inner side wall (i.e. as protruding part next to 17B and/or protruding part of the upwards projecting base 12, as clearly depicted in Fig. 11 and 12).  
Regarding claim 14, Hu teaches (see Figs. 1-14) further comprising an elastic assembly elastically connected to the fixed part and the movable part (i.e. as elastic elements 15, 16 connected to base, frame 12, 11 and holder 13, paragraphs [52, 56-59, 69-72], see Figs. 11, 5), and electrically connected to the inner electrical connection part (i.e. as 16 is electrically connected to inner conducting member(s) P, via connector(s) P1, paragraphs [59, 69]).  
Regarding claim 15, Hu teaches (see Figs. 1-14) further 5comprising a connector (e.g. P1 connecting parts), wherein the inner electrical connection part is electrically connected to the elastic assembly via the connector (i.e. as 16 is electrically connected to inner conducting member(s) P via connector(s) P1, paragraphs [59, 69]).  
Regarding claim 17, Hu teaches (see Figs. 1-14) that the 10driving assembly (14) further comprises a coil, the coil is disposed on the movable part (coil C on holder 13, paragraphs [55-59]), and the coil is electrically connected to the elastic assembly (coil C is electrically connected to 16, paragraphs [58-59]).  
Regarding claim 18, Hu teaches (see Figs. 1-14) that the outer electrical connection part receives an external electrical current (i.e. as the outer conductive member(s) P on 12 are connected to external power source for supplying electrical power to coil C via 16, paragraph [59, 69-70]), and the current flows to the coil through the elastic assembly (i.e. power is delivered via 16, paragraphs [59]), so that the coil and the at least one driving magnetic element drive 15the movable part to move relative to the fixed part (i.e. providing 14 with M1, and C to move the lens holder 13, paragraphs [56-59, 69-70]) .  


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (hereafter Hu, of record) US 20180031854 A1 in view of Osaka et al. (hereafter Osaka, of record) US 20170235094 A1.
Regarding claim 13, Hu teaches (see Figs. 1-14) that a shortest 20distance between the protruding part and the movable part (i.e. distance between the protruding part on the side of 17B or upwards projecting part of 12 and 13 with coil C or second magnets M2, see Figs. 11, 12) and a shortest distance between the position sensing assembly and the movable part (distance between 17B and 13, M2 or C, Figs. 12, 11). But Hu is silent that a shortest 20distance between the protruding part and the movable part is shorter than a shortest distance between the position sensing assembly and the movable part. 
However, Osaka teaches in the same field of invention of a lens holder driving device (see Figs. 1-9, Title, Abstract, paragraphs [16-18, 66-76, 94-97, 102]) and further teaches that a shortest 20distance between the protruding part and the movable part is shorter than a shortest distance between the position sensing assembly and the movable part (i.e. as the protruding part of 122 of the wall 122 of the base 12 is closer having shorter distance to 342a magnet on the lens holder 14, than the distance between position sensing assembly hole (Hall) sensor 344 and the 342a sensor magnet, as 344 is set into the hole 122a on 122, as depicted in Fig. 4, see paragraphs [94-97, 102] in order to provide optimally set position of hole sensor with the influence of the magnetic interference included improving the output of the 344 sensor and S/N ratio, see Osaka, paragraph [102]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Osaka of having the position sensor optimally set within the protruding wall part of the side base wall to the configuration of Hu modifying and slightly embedding the magnetic sensor in the protruding part in order to provide optimally set position of magnetic sensor with the influence of the magnetic interference included and thus improving the output of the 344 sensor and S/N ratio, (see Osaka, paragraph [102]).


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (hereafter Hu, of record) US 20180031854 A1 in view of Park (of record) US 20160320585 A1.
Regarding claim 16, Hu teaches (see Figs. 1-14) the connector is solder (i.e. as Hu notes that conductive member P can be connected with connection element W as solder, see e.g. paragraphs [59, 63], so that the bonding strength is improved), but is silent that the solder is  made of tin alloy or electrically conductive glue.  
However, Park is analogous art of a lens moving apparatus (see Figs. 1-12, Title, Abstract, paragraphs [05-25, 340-341]) and further teaches that connector solder electrically conductive glue (as conductive support 1220 and elastic member 1150 are conductively connected with conductive adhesive, thus providing conductivity between support conductors, elastic member(s) and coil 1120, paragraphs [340-341]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Park of using conductive solder as conductive adhesive to the elastic element and conducting member(s) of Hu in order to provide conductivity between such support conductors, the elastic member(s) and coil (see Park paragraphs [340-341]).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (hereafter Hu, of record) US 20180031854 A1 in view of Hu et al. (hereafter Hu ‘376, of record) US 20170315376 A1. 
Regarding claim 19, Hu teaches (see Figs. 1-14) an optical element driving system (i.e. less driving device, Abstract, paragraphs [06-19, 40-44, 52-60, 69-72], see e.g. Figs. 2-5, 11-14), comprising optical element driving mechanism as claimed in claim 1 (i.e. lens driving device, 1 with 10, 10’, 20, see Figs. 2-5, 11-14, and claim 1 above), wherein the outer electrical connection parts of the optical element driving mechanisms are on a same side of the optical element driving system (i.e. as one of connecting parts P on top side of 12 and connecting parts P at positions E, paragraphs [71-72, 57-60], as depicted in Figs. 5-7, 11-13, is on the same side e.g. top side or inner left/right side of 12 of 10). 
But Hu is silent that driving system comprises at least two optical element driving mechanisms. 
However Hu ‘376 is related invention of a dual lens camera system (see Figs. 1-14, Title, Abstract, paragraphs [2, 04-24, 44-54]) and further teaches that driving system comprises at least two optical element driving mechanisms (i.e. as dual-lens camera system 1 with two lens driving modules 2 provided side by side with AF and OIS functionality, and also having connecting parts on the same side of the optical driving modules as depicted for connectors of  circuit board 80 and 90, see paragraphs [44-54], therefore providing dial-lens camera system with two separate lens driving modules moving two separate lenses with reduced magnetic interference generated by the magnetic elements of the two lens driving modules, and thereby improving the focus speed and accuracy of the lenses in the dual-lens camera system, see Hu ‘376 abstract, paragraphs [02, 04]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention apply the teaching of Hu ‘376 of having two lens driving modules moving two separate lenses in such dual-lens camera system, to the lens driving device of Hu in order to provide providing dial-lens camera system with two separate lens driving modules moving two separate lenses with reduced magnetic interference generated by the magnetic elements of the two lens driving modules, and thereby improving the focus speed and accuracy of the lenses in the dual-lens camera system, see Hu ‘376 abstract, paragraphs [02, 04]). In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to duplicate the lens drive module of Hu as presented in the dual-lens camera system of Hu ‘376 for the same benefits as noted above, and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (1977).
Regarding claim 20, the Hu-Hu ‘376 combination teaches the invention as set forth above and Hu teaches (see Figs. 1-14) that the driving 20magnetic elements are not disposed on adjacent sides of the optical element driving mechanisms (i.e. as magnets M1 which are on opposite sides of 10, are not disposed on adjacent sides of 10, 14, as depicted in Figs. 11, 5, as modified by duplication with Hu ‘376).


Response to Arguments

Applicant's arguments filed in the Remarks dated 01/14/2022 with respect to claim 1 have been fully considered but they are not persuasive. 
Specifically, the Applicant argues on page 6 to 7 that the cited prior art of Hu does not disclose the new amended features recited in claim 1, that (1) “"wherein the inner electrical connection part is disposed on a first side of the base, and the outer electrical connection part is disposed on a second side of the base, wherein the first side is perpendicular to the second side when observed along the optical axis”, because allegedly metallic conductive member of Hu is not directly connected to an external electrical current is only an internal connection element, and because FIG. 7 of Hu shows that the top side of base 12 and the end portion E are not perpendicular to each other. The Examiner respectfully disagrees. With respect to issue (1), as noted in the rejection above, the cited prior art of Hu teaches all the limitations of claim 1, as Hu teaches (see Figs. 1-14) an optical element driving mechanism (i.e. less driving device, Abstract, paragraphs [06-19, 40-44, 52-60, 69-72], see e.g. Figs. 2-5, 11-14), comprising: 
a fixed part, comprising a base (e.g. frame 10 with cover 18 and base 12 of module 10’, or  base substrate 22 of 10, Figs. 2, 5, 11, paragraphs [40-43, 52-60, 69-72]); 
a movable part (holder 13 holding/sustaining a lens paragraphs [06, 40-43, 53-60, 69-72]), movably connected to the fixed part, carrying an optical element having 5an optical axis (holder 13 holding/sustaining a lens having optical axis along z-direction movably connected through elastic elements 15, 16 to frame 11, Figs. 2, 5, 11, paragraphs [56-60, 69-72]); 
a metallic member, disposed on the base (metallic conductive member(s) P, paragraphs [59-60, 70-72]; or also metallic material substrate 21, paragraphs [44-46]) comprising an inner electrical connection part and an outer electrical connection part (i.e. as any of connecting parts P on top side of 12 and connecting parts P at positions E, paragraphs [71-72, 57-60], as depicted in Figs. 5-7, 11-13; also parts of wiring layer 211 and 210A, 210B, paragraphs [44-45], Figs. 3-4), 
wherein the inner electrical connection part and the outer electrical connection part are connected to each other (i.e. as connecting parts P on top side of 12 and connecting parts P at positions E, or parts P2 and P1, are connected, paragraphs [71-72, 57-60], as depicted in e.g. Figs. 11-13, also 5, 7; also parts of wiring layer 211 and parts 210A, and 210B are connected, see paragraphs [44-45], Figs. 3-4); and 
a driving assembly (14), comprising at least one driving magnetic element, driving the 10movable part to move relative to the fixed part (electromagnetic driving mechanism 14 with magnet(s) e.g. M1, driving the holder 13 relative to 12, 11, paragraphs [52, 56-57, 70]), 
wherein the inner electrical connection part is disposed on a first side of the base, and the outer electrical connection part is disposed on a second side of the base (i.e. as connecting parts P is disposed on first/top side of base 12, and connecting parts P at E are disposed on second/right side (or alternatively the left side) of the base, or parts P2 and P1, as clearly depicted in Figs. 13, 11, also  7, 5, see paragraphs [71-72, 59-63]), 
wherein the first side is perpendicular to the second side when observed along the optical axis (i.e. as the first/ top side and second/right (or left) side of the base 12 are perpendicular to one another as they are sides of rectangular/square base 12 and in plane that is perpendicular to optical axis O (z-axis), as clearly depicted in Figs. 13, 11, (see also Figs. 7, 5, paragraphs [71-72]).  
Specifically, regarding the above issue, Hu expressly teaches the metallic member, disposed on the base, i.e. as metallic conductive member(s) P, paragraphs [59-60, 70-72]; or also metallic material substrate 21, (paragraphs [44-46]) comprising an inner electrical connection part and an outer electrical connection part, i.e. as any of connecting parts P on top side of 12 and connecting parts P at positions E, paragraphs [71-72, 57-60], as clearly depicted in Figs. 5-7, 11-13; also parts of wiring layer 211 and 210A, 210B, paragraphs [44-45], Figs. 3-4), and that the inner electrical connection part and the outer electrical connection part are connected to each other, i.e. as connecting parts P on top side of 12 and connecting parts P at positions E, or parts P2 and P1, are connected, paragraphs [71-72, 57-60], as depicted in e.g. Figs. 11-13, also 5, 7; also parts of wiring layer 211 and parts 210A, and 210B are connected, see paragraphs [44-45], Figs. 3-4). Hu further expressly teaches that the inner electrical connection part is disposed on a first side of the base, and the outer electrical connection part is disposed on a second side of the base, i.e. as connecting parts P is disposed on first/top side of base 12, and connecting parts P at E are disposed on second/right side (or alternatively the left side) of the base, or parts P2 and P1, as clearly depicted in Figs. 13, 11, also  7, 5, (see paragraphs [71-72, 59-63]), and that the first side is perpendicular to the second side when observed along the optical axis (i.e. as the first/ top side and second/right (or left) side of the base 12 are perpendicular to one another as they are sides of rectangular/square base 12 and in plane that is perpendicular to optical axis O (z-axis), as clearly depicted in Figs. 13, 11, (see also Figs. 7, 5, (paragraphs [71-72]).  
In response to Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that inner and outer electrical connection parts are specific electrical connections which must be directly electrically connected to an external electrical current, or connected to other specific electrical components) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). It is noted that as currently recited in the claim the inner/outer electrical connection parts are only to be connected to each other, where it is not even recited that the connection must be electrical or mechanical, or even direct or indirect. Hu as presented above, teaches the recited claim limitations regarding inner/outer electrical connecting parts. Furthermore, it is expressly shown in Fig. 13 that the connection parts P are the top side of the base 12 in Fig. 13, and where the corresponding electrical connection parts E are on the right side of the base. The first/ top side and second/right (or left) side of the base 12 are perpendicular to one another as they are sides of rectangular/square base 12 and in plane that is perpendicular to optical axis O (Z-axis) denoted in the coordinate system  as clearly depicted in Figs. 13, 11.  Similarly, Figs. 7, 5 show that top side  of base 12 with connection e.g. P2 is perpendicular to right side of base 12 with projection of right/bottom connection P2, (paragraphs [71-72]).  Therefore, Hu expressly discloses the features of amended claim 1. 
No additional substantial arguments were presented after page 7 of the Remarks. 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015. The examiner can normally be reached Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIN PICHLER/            Primary Examiner, Art Unit 2872